585 F.2d 802
Dougal C. POPE, Plaintiff-Appellant,v.UNITED STATES of America and M. Carr Ferguson, Defendants-Appellees.
No. 77-1338.
United States Court of Appeals,Fifth Circuit.
Dec. 4, 1978.

Appeal from the United States District Court for the Southern District of Texas; Woodrow B. Seals, Judge.


1
Dougal C. Pope, pro se.


2
Rudy M. Groom, Houston, Tex., for plaintiff-appellant.


3
Murray S. Horwitz, Atty., Gilbert E. Andrews, Chief, App. Sect., Robert A. Bernstein, Jeffrey S. Blum, Tax Div., Dept. of Justice, Washington, D. C.


4
M. Carr Ferguson, pro se.


5
James R. Gough, U. S. Atty., R. Burton Ballanfant, Asst. U. S. Atty., Houston, Tex., for defendants-appellees.


6
Before JONES, AINSWORTH and HILL, Circuit Judges.

PER CURIAM:

7
Affirmed on the basis of the opinion of District Judge Woodrow Seals dated January 11, 1977, 459 F.Supp. 426.


8
AFFIRMED.